                 COURT MINUTES OF SENTENCING HEARING


UNITED STATES of AMERICA,

v.                                                                    CASE NO. 17-CR-124-2-JPS

MARCUS HUTCHINS.



                          HON. J. P. STADTMUELLER PRESIDING
DATE: July 26, 2019                                            TIME SCHEDULED: 11:30 a.m.

COURT DEPUTY/CLERK: Caitlin Lynch                              TIME CALLED: 11:28 a.m.

COURT REPORTER: John Schindhelm                                TIME FINISHED: 12:43 p.m.

GOVERNMENT BY: Benjamin Proctor and Benjamin Taibleson

DEFENDANT BY: Brian Klein, Marcia Hoffmann, and Emily Stierwalt

PROBATION BY: James Fetherston

Notes:

11:28 Appearances; Court puts background of case on record, including Defendant’s having pled
      guilty to Counts One and Two of the superseding Indictment; Court notes it has reviewed
      presentence report
11:31 Parties have reviewed presentence report; Defendant’s attorney makes correction to paragraph
      147 of the revised presentence report, Defendant is, in fact, eligible for probation; Mr. Fetherston
      agrees; Defendant has no other objections
11:32 Government has no objections to the facts as stated therein; Court therefore adopts the facts as
      stated in the revised presentence report
11:33 Court notes applicable Guidelines:
              Total Offense Level:              11
              Criminal History Category:         I
              8 to 14 months imprisonment
              1 to 3 years supervised release
              $4,000.00 to $40,000.00 fine
              $200.00 special assessment
11:34 Defendant accepts these guidelines; Court acknowledges Government’s objections to
      guidelines; Government makes statement in favor of loss enhancement
11:38 Defendant’s counsel makes statement in response

                                          Page 1 of 4
               Case 2:17-cr-00124-JPS Filed 07/26/19 Page 1 of 4 Document 139
11:40   Government has no further comment; Court comments
11:47   Court concludes that probation is correct, no loss enhancement will be applied
11:49   Court is constrained to adopt the guidelines that probation initially submitted
11:51   Court makes comment about materials submitted under seal and how this may be affected by
        statements made in open court
11:52   Parties confer; Defendant waives seal as to any comments made in the courtroom
11:54   Defendant’s attorney makes a statement on Defendant’s behalf
12:00   Defendant’s attorney provides the Court and Government with copy of statement
12:01   Defendant makes a statement on his own behalf
12:02   No other person wishes to speak
12:03   Government makes a statement
12:09   Defendant rests on his briefing in response to the Government’s loss enhancement arguments
12:10   Court discusses statements of the parties, facts of the case, and facts as presented in presentence
        report
12:31   Clerk circulates proposed conditions of supervised release; Court notes that supervised release
        may be an academic exercise in light of Defendant’s immigration history
12:34   Defendant has two comments regarding the proposed conditions of supervised release in light
        of his desire to return to the United Kingdom
12:35   Court is agreeable; Government has no objections; Court asks Mr. Fetherston to advise on
        process of Defendant’s return to United Kingdom
12:36   Mr. Fetherston suggests that supervised release commence in the Central District of California
12:36   Defendant’s attorney comments
12:36   Court will designate the Central District of California as the place to report; notes that nothing
        in the Court’s judgment or sentence requires that he remain in the United States
12:38   Court imposes the following formal sentence:
                Time served as to Count One and Two to run concurrently for a total sentence of time
                served
                1 year of supervised release as to Counts One and Two
                Fine is waived
                $200.00 special assessment
                Defendant is ordered to report for supervised release to the Central District of California
                on Monday, July 29, 2019
12:41   Court dismisses the remaining counts in the superseding indictment
12:42   Court advises Defendant of his right of appeal
12:43   Parties have nothing further to address
12:43   Court stands in recess




                                           Page 2 of 4
                Case 2:17-cr-00124-JPS Filed 07/26/19 Page 2 of 4 Document 139
                                        FORMAL SENTENCE

         Custody of Bureau of Prisons                        Supervised Release / Probation
     Time Served as to Counts One and Two                   1 year as to Counts One and Two

                                                 Fine
Terms: None
      Fine waived due to Defendant’s inability to pay
      Interest on fine is waived
      Defendant to participate in FBP Inmates’ Financial Responsibility Program
      Payments to apply to special assessment, then fine or restitution (if applicable)
      Court imposes costs of incarceration, community confinement, and supervision

                                             Restitution
Terms: N/A
Payee(s):
Special Terms of Payment:

                                     Conditions of Supervised Release
      Report in 72 hours                                   Follow probation officer instructions
      No other crimes                                      Permit probation visits and confiscation
      No firearms or other dangerous weapons               No association with criminals
      No illegally possess controlled substances           Shall not knowingly leave district
      Reside at approved residence                         No informer agreement without approval
      Best efforts to secure full-time employment          Cooperate with ICE
      Notify if change of residence / employment
      Notify probation of arrest

                                         Special Assessment
Terms: $200.00
      To be paid immediately to the Clerk of the Court, Room 362
      To be paid prior to the expiration of this sentence
      Other:

                                              Forfeiture
Terms: N/A



                                        Custody Status
      Defendant remanded to custody of U.S. Marshal


                                          Page 3 of 4
               Case 2:17-cr-00124-JPS Filed 07/26/19 Page 3 of 4 Document 139
      Execution of sentence stayed until ____
      Defendant shall voluntarily surrender to institution on or after ____
      Defendant’s bond continued until he/she reports
      Defendant advised of right of appeal
      Recommendations for BOP: Placement at a federal correctional facility most near to the
      Eastern District of Wisconsin

                                              Other
      Upon motion of the government, Counts 3–10 be and the same are hereby DISMISSED
      Court orders that drug testing requirements be and the same are hereby WAIVED

                                    STATEMENT OF REASONS

      The Court adopts the factual findings and Guideline application in the presentence report
                                                or
      The Court adopts the factual findings and Guideline application in the presentence report
      except as noted at sentencing

Guideline Range Determined by the Court:

       Total Offense Level:              11
       Criminal History Category:        I
       Imprisonment Range:               8–14 months imprisonment
       Supervised Release Range:         1–3 years supervised release
       Fine Range:                       $4,000.00–$40,000.00
       Special Assessment:               $200.00

            Fine is waived or is below the Guideline range because of Defendant’s inability to pay
            Full restitution is not ordered for the following reasons:

      The sentence is within the Guideline range, that range does not exceed 24 months, and the
      Court finds no reason to depart from the sentence called for by application of the Guidelines
                                                 or
      The sentence is within the Guideline range, that range exceeds 24 months, and the sentence is
      imposed for the following reasons:
                                                 or
      The sentence departs from the Guideline range for the reasons set forth at sentencing




                                         Page 4 of 4
              Case 2:17-cr-00124-JPS Filed 07/26/19 Page 4 of 4 Document 139
